Citation Nr: 0627234	
Decision Date: 08/29/06    Archive Date: 09/06/06	

DOCKET NO.  05-09 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.   

2.  Entitlement to service connection for facial paralysis, 
to include facial numbness and a lower lip disability, on a 
direct basis, or as secondary to service-connected 
osteomyelitis of the right mandible.   

3.  Entitlement to service connection for a dental 
disability, to include loss of teeth, claimed as secondary to 
service-connected osteomyelitis of the right mandible.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active duty for training from July 5 to 
September 30, 1981, with additional active military service 
from March 1985 to September 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  

In rating decisions of March 1993 and January 1998, the RO 
denied entitlement to service connection for post-traumatic 
stress disorder.  The veteran voiced no disagreement with 
either of those decisions, which have now become final.  
Since the time of the January 1998 rating decision, the 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO found such evidence new, but not 
material, and the current appeal ensued.  

The Board notes that, based on a review of the veteran's 
Substantive Appeal, he has apparently chosen not to perfect 
his appeal regarding the issue of an increased evaluation for 
service-connected osteomyelitis of the right mandible.  
Accordingly, that issue is not currently before the Board.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.  


REMAND

A review of the record in this case raises some question as 
to the nature and etiology of the veteran's claimed facial 
paralysis.  In that regard, a service record of 
hospitalization covering the period from late October 1985 to 
early January 1986 reveals that the veteran was hospitalized 
at that time for what was eventually determined to be 
osteomyelitis of the right mandible.  At that time, the 
veteran was heard to complain of a "burning sensation" 
intraorally.  In early November 1985, the veteran underwent 
the surgical removal of impacted teeth Nos. 16 and 17.  
Shortly thereafter, the veteran underwent oral surgery for 
his currently service-connected osteomyelitis of the right 
mandible.  At that time, the facial cortical bone on the 
entire mandible was removed, and the mandibular neurovascular 
bundle was decompressed on both sides.  Granulomatous tissue 
was removed from the veteran's entire mandible, with the 
largest quantity found on the mandibular right.  Following 
completion of the procedure, it was noted that the veteran 
had tolerated the surgery "very well."  However, the 
following day, he experienced moderate facial edema and 
paresthesia in all the mandibular quadrants.  Also noted was 
the presence of "serous" edema of the lower lip.  
Significantly, at the time of a service separation 
examination in August 1987, there was present a mild loss of 
sensation in the veteran's right lower cheek.  

The Board observes that, on VA dental examination in 
May 1993, the veteran gave a history of right third molar 
extraction while in service, following which he experienced 
complications consisting of postoperative infection and 
paraesthesia of the right lower lip requiring extensive 
followup treatment.  At the time, the veteran complained of 
anesthesia of his right lower lip and a burning feeling on 
touching the right lower lip and chin.  Physical examination 
revealed the presence of apparent intermittent anesthesia of 
the right lower lip and chin, with burning pain on touching 
that same area.  The pertinent diagnosis noted was possible 
post-surgical intermittent anesthesia and burning sensation 
on touching the lower right lip and chin.  

The Board notes that, on recent VA medical examination in 
May 2003, there was noted only a remote history of 
osteomyelitis of the mandible, apparently resolved, without 
residual disability.  However, the veteran has voiced 
continuing complaints of numbness and/or a loss of sensation 
in his face and lips, as well as the loss of a number of 
teeth.  To date, no opinion has been offered regarding the 
relationship, if any, between the veteran's service-connected 
osteomyelitis and his claimed facial paralysis or "dental 
condition."  Under the circumstances, the Board is of the 
opinion that an additional VA dental examination would be 
appropriate prior to a final adjudication of the veteran's 
current claims.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

As regards certain procedural issues, the Board notes that 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Review of the record fails to document that the veteran was 
ever provided with VCAA-complying notice with respect to his 
claims for service connection.  More specifically, while in 
correspondence of June 2003, the veteran was furnished 
information regarding the requirements for an award of 
service connection on a direct basis, he was never, in fact, 
provided the requisite information regarding secondary 
service connection, a matter clearly at issue in this case.  
In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information necessary to reopen a 
previously denied claim, as well as the evidence and 
information necessary to establish his entitlement to the 
underlying claim for the benefit sought, i.e., service 
connection.  In that case, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, that the Secretary look at the 
bases for the denial in the prior decisions, and respond with 
a notice letter which describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection which were found insufficient in 
the previous denial(s).  

The Board observes that, while in correspondence of 
March 2003 and July 2006, the veteran was provided with a 
basic description of what constitutes "new and material" 
evidence, as well as notice that an evaluation and effective 
date would be assigned were service connection to be granted, 
and the type of evidence necessary to substantiate such [as 
per the holding of the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)], he has yet to be provided with 
notice which fully complies with the newly-specified criteria 
as noted in Kent, supra (i.e., the type of evidence which 
would be new and material based on the reasons for the prior 
denials).  Such notice must be provided to the veteran prior 
to a final adjudication of his current claims for service 
connection.  Accordingly, in light of the aforementioned, the 
case is REMANDED to the RO for the following actions:  

1.  The RO should furnish the veteran and 
his accredited representative copies of 
all pertinent laws and regulations 
governing the award of service connection 
on a secondary basis.  The RO should, 
additionally, review the veteran's claims 
file, and ensure that the veteran is sent 
a corrected VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the veteran of the evidence and 
information necessary to reopen his 
previously denied claim (for service 
connection for post-traumatic stress 
disorder), and which notifies him of the 
evidence and information necessary to 
establish his entitlement to the 
underlying claim for benefits, that is, 
service connection.  The veteran should 
be advised of what constitutes new and 
material evidence sufficient to reopen a 
previously denied claim in the context of 
evidence of record at the time that the 
prior claim or claims were finally 
denied.  Finally, the veteran should be 
advised of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection which were found insufficient 
at the time of the previous denials, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2006, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
an additional VA dental examination in 
order to more accurately determine the 
exact nature and etiology of his claimed 
facial paralysis and other "dental 
conditions."  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notification(s) must be associated with 
the claims file.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the dental examiner should specifically 
comment as to whether the veteran 
currently suffers from clinically-
identifiable facial paralysis and/or 
numbness, including of the lower lip, as 
well as other chronic dental conditions.  
Should it be determined that the veteran 
does, in fact, suffer from such 
paralysis/numbness or other "dental 
conditions," an additional opinion is 
requested as to whether such pathology is 
as likely as not proximately due to or 
the result of the veteran's service-
connected osteomyelitis of the right 
mandible, or surgery therefor.  Finally, 
an opinion is requested as to whether, 
due solely to the veteran's osteomyelitis 
of the right mandible, he is precluded 
from the use of a prosthetic appliance 
(i.e., dentures).  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims 
folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

4.  The RO should then review the 
veteran's claims for service connection 
for post-traumatic stress disorder, 
facial paralysis (to include facial 
numbness and a disability of the lower 
lip), and other dental conditions, to 
include loss of teeth.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of the most recent 
Supplemental Statement of the Case in 
January 2006.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



